DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/23/2021 has been filed and made of record.  Claim 40 is newly added.  Claims 1-5, 7-20 and 40 remain pending.

Response to Arguments
Regarding to claim 19 claim objection, Examiner withdraws said objection due to proper amendment from Applicant.
Regarding to claims 14-16, 18 and 20, Applicant argued “Greene does not appear to disclose the claimed limitation of transmitting processed sensor data to the first mobile terminal. Greene does not appear to disclose a mobile terminal. The wireless repeater of Greene does not equate to the mobile terminal of the claimed invention, which may be, for example, a smartphone, as laid out in [0056].  Further, while Greene discloses in paragraphs [0045] - [0050] operations relating to the data packets, and instructions to switch channel(s) and/or network ID, Applicant respectfully suggests this does not equate to the claimed processed sensor data”
Regarding to Applicant’s argument “Greene does not appear to disclose a mobile terminal. The wireless repeater of Greene does not equate to the mobile terminal of the claimed invention, which may be, for example, a smartphone, as laid out in [0056].  Further, while Greene discloses in paragraphs [0045] - [0050] operations relating to the data packets, and instructions to switch channel(s) and/or network ID, Applicant respectfully suggests this does not equate to the claimed processed sensor data”.  Examiner respectfully disagrees with Applicant.  A wireless repeater is a small portable device. A smartphone can be a wireless repeater (see google.com).  However, a smartphone is not claimed.  Further, Greene disclosed in paragraph [0045] that the buffer of a wireless repeater can store a received data packet and can compare the data packet to other data packets in the buffer and/or data packets that have been recently received and/or forwarded. In such embodiments, the wireless repeater can discard duplicate data packets.  In paragraph [0040], Green disclosed a data packet can include sensor data (e.g. value of measurement taken by the sensor module), control data (e.g. a switch has been opened or closed), control requests (e.g. should a switch be opened or closed), network identification information (e.g. node identification number, network identification number), security information (e.g. data encryption key), etc.  Another word, Greene’s data packet is a processed data from a sensor.
Based on the reasons mentioned above, Examiner maintains the same rejections for claims 14-18 and 20.
Regarding to claim 1 and 13, Applicant argued on page 10-11, “As previously discussed, the claimed invention recites the feature of a cellular receiver configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data. This feature allows the server to control who receives the said processed information.  As discussed at least at paragraph [0065] of the application as filed, wireless sensor nodes 110a-f may generate sensor data based on measurements. Then, mobile terminal 120a-b of the spectators may be used to relay sensor data from wireless sensor nodes 120a-f to server 150. Server 150 may be associated with the sports event and it may process received sensor data to generate interesting information for the spectators of the sports event. This process is shown in e.g. Figure 1.  The claimed invention gives the server a way to control who receives said processed sensor data, because it allows a configuration such that only the mobile terminals 120a-b that relay sensor data, may be able to receive processed sensor data transmitted by server 150.
Regarding disclosure of Greene As laid out in the Office Action, Greene fails to disclose the claimed limitation of a cellular receiver configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data.  Regarding disclosure of Hong The Office Action refers to Fig. 6 and paras [0095 - 103] of Hong for the claimed limitation of a cellular receiver configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data.  However, Hong appears to relate to transmitting information about an operation mode (precision or normal mode) therein, not to processed sensor data. Further, it does not appear that Hong rectifies the deficiencies of Greene which have been discussed above with respect to claims 14 – 19”.
Applicant’s argument has been fully considered and they are persuasive therefore, Examiner withdraws said rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 was filed after the mailing date of the Non-Final Rejection on 09/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Green et al. (US 2013/02050845).
Regarding to claim 14, Greene teaches a server comprising
a receiver (Fig.1 Network Gateway Device 140) configured to receive third sensor data from a first mobile terminal and fourth sensor from a second mobile terminal; (Fig.2, ¶0045 especially system 100 includes wireless repeater 130 configured to receive data packets from wireless sensor 110 and/or wireless repeater 130′, and to send data packets to network gateway device 140. System 100 includes wireless repeater 130′, similar to wireless repeater 130, and configured to receive data packets from wireless sensor 110 and to send data packets to wireless repeater 130)
a processor (¶0045 - wireless repeaters 130,130′ can include a computer/micro-processor or microprocessor and/or memory) configured to determine whether the fourth sensor data is a duplicate of the third sensor data; (¶0045 – especially wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric)
a transmitter (Fig.1 Network gateway device 140) configured to transmit, responsive to the determination, processed sensor data to the first mobile terminal, wherein said processed sensor data is based on at least one of said third and fourth sensor data. (¶0045 – determining which set of data to transmit to the gateway, ¶0048 – transmitting data using cellular signal, ¶0049 - The gateway 140 could receive from sensors/repeaters and send data/instructions or commands back to sensors/repeaters; ¶0050 The instructions or command sent to sensors 110 from gateway 140 were based on the network information received from sensors that were forward by repeater 130)
Regarding to claim 15, Greene teaches the server according to claim 14
responsive to the determination that the fourth sensor data is a duplicate of the third sensor data, the processor is further configured to discard said fourth sensor data; (¶0045 - wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric)
0048 – receiving sensor data from 130 and transmitted to remote server)
Regarding to claim 16, Greene teaches the server according to claim 14. Greene further teaches wherein responsive to the determination that the fourth sensor data is not a duplicate of the third sensor data, the transmitter is further configured to transmit said processed sensor data, wherein said processed sensor data is based on said third and fourth sensor data (¶0045 wireless repeaters 130, 130′ can store received data packets for a predetermined period of time in a buffer. In some embodiments, the buffer of a wireless repeater can store a received data packet and can compare the data packet to other data packets in the buffer and/or data packets that have been recently received and/or forwarded. In such embodiments, the wireless repeater can discard duplicate data packets – 130, 130’ only discard if data is duplicated)
Regarding to claim 18, Greene teaches the server according to claim 14. Greene further teaches the processor is configured to determine a security key based on said third sensor data; and - the processor is further configured to encrypt said processed sensor data using the security key (¶0050, 0060)
Regarding to claim 19, Greene teaches the server according to claim 14.  Greene further teaches wherein said first and second sensor data are associated with a sports application, IoT application or artificial intelligence application (¶0038 – environmental data)
Regarding to claim 20, Greene teaches the server according to claim 14.  Greene further teaches the processor is configured to discard duplicates of sensor data received from mobile terminals; (¶0045 – discarded if duplicate) and the processor is configured to store remaining, 0029, ¶0032, ¶0049 – storing data in memory)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2013/02050845) and further in view of Bayne et al. (US 2016/0148396).
Regarding to claim 17, Greens teaches the server according to claim 14.  Greene fails to teach the transmitter is further configure to transmit, responsive to receiving said third sensor data from the first mobile terminal, a security key to the first mobile terminal; and the processor is further configured to encrypt said processed sensor data using the security key.
Bayne teaches
the transmitter is further configure to transmit, responsive to receiving said third sensor data from the first mobile terminal, a security key to the first mobile terminal; and the processor is further configured to encrypt said processed sensor data using the security key (¶0048 - The mobile data server is typically provided, or associated, with an encoder that permits retrieved data, such as retrieved webpages, to be decompressed and compressed, using any suitable compression technology (e.g. YK compression, JPEG, MPEG-x, H.26x and other known techniques), and encrypted (e.g. using an encryption technique such as DES, Triple DES, or AES), and then pushed to the computing device 100 via the shared network infrastructure 224 and the wireless network 200. Those skilled in the art know how to implement these various components).
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Greene modified by Hong to include the teaching of Bayne.  By encrypting data during the transmission, a user can keep your data safe from alterations, and recipients of the data will be able to see if it has been tampered with. Alteration of data is something that many businesses often overlook when they are looking into ways to keep their data safe.

Allowable Subject Matter
Claims 1-5, 7-13 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
US 10,295,556, Paczkowski disclosed that a network analyzing component 316 (Fig. 3) teaches a non-cellular receiver configured to receive first sensor data from a first wireless sensor node (Fig.7 Box 702, Col.11 Lines 44-47) and second sensor data from the first or a second wireless sensor node; (Fig.7 Box 704 Lines 47-50) a processor configured to determine whether the second sensor data is a duplicate of the first sensor data (Fig.7 Box 708; Col.11 line 57 thru Col.12 line 17); a cellular transmitter configured to transmit, responsive to the determination, third sensor data to a server, wherein said third sensor data is based on at least one of said first and second sensor data (Fig.7 Box 714 and 716, Col.11 line 57 thru Col.12 line 17)
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “a cellular receiver configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-5, 7-12 and 40, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 13, the prior art does not teach or suggest the claimed invention having “a cellular receiver configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data”, and a combination of other limitations thereof as recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862